DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. in US 2007/0296967.  Gupta discloses a method for laser coating removal comprising: detecting wavelengths associated with radiative emission of elements in laser-induced plasma (see paragraph 47) generated by a laser coating removal system(elements 108, 132); generating concentration data based on the wavelengths, the concentration data indicating concentration of the elements in the laser induced plasma (see paragraphs 54 and 55  that determine the ratio of the element Al to the element Cr) (thereby meeting claim 10, see last sentence of paragraph 54); and notifying a user of the laser coating removal system in response to concentration of one of the elements in the laser-induced plasma being greater than or equal to a predetermined threshold (see paragraph 47 that discloses a display screen (element 116) of a computing device that displays the spectral analysis throughout the entire process and therefore visually notifies a user of the apparatus when elements are greater or less than various thresholds. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in U.S. Patent Application Publication No. 2007/0296967 in view of Chang et al. in U.S. Patent Application Publication No. 2013/0155412 and Fraser et al. in WO 99/15865.  Chang et al. teaches toxic levels for a metal with high toxicity ( lead (Pb) at 10 ppm, see paragraph 7). Fraser teaches determining the concentration of Pb by using two spectral lines (400 nm and 405.7 nm) (see page 8, line 20 to page 9, line 2) and displaying the concentration.  It would have been obvious to adapt Gupta et al. in view of Chang et al. to provide this to inform the operator of toxicity of lead (Pb) levels. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Sturm in DE 102005/000840. Sturm teaches calibration of a laser spectroscopy system to account for background radiation (see the first 3-4 paragraphs of the description).  It would have been obvious to adapt Gupta et al. in view of Sturm to provide this to more accurately measure the presence of elements by  earlier calibration of the laser spectroscopy system.
Claim(s)  6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.(967) in view of Fraser in WO 99/15865.  Fraser teaches writing data to a file (see page 9, lines 14-15) to permit more sophisticated data analysis, and the data being light intensity as a function of wavelength (see figure 2 showing spectra after 75 microseconds).  It would have been obvious to adapt Gupta et al. in view of Fraser to provide this to perform more sophisticated data analysis.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (967) in view of Morikazu in U.S. Patent Application Publication No. 2013/0213946 A1. Morikazu teaches laser processing a workpiece made of a plurality of members made of different members (see paragraph 9) and changing the laser processing condition according to the material of the members as detected by detecting the wavelengths of plasma generated by applying the laser beam to the members.  It would have been obvious to adapt Gupta et al. in view of Morikazu to provide this to optimize the process.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20110124868 A discloses non-destructive analytic method of hexavalent chromium.  Hassan et al. in US 2013/0062323 discloses removing a contaminant layer from a thermal barrier coating.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761